Smith, J.:
The order should he reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs against the South American Securities Company, without prejudice to any application which may be made by plaintiff Schafer for any relief to which he may deem himself entitled, upon opinion in South American Securities Co. v. McKelvey (176 App. Div. 729).
Clarke, P. J., Laughlin, Scott and Shearn, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs against the South American Securities Company, without prejudice to application by plaintiff Schafer for any relief to which he may deem himself entitled